DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 August 2021 has been entered.

Response to Amendment
The amendment filed 20 August 2021 has been entered. Applicant’s amendments to the Specification and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Final Office Action mailed 22 March 2021. 
Claims 2-6 have been cancelled.
Claim 1 is currently pending and considered below.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference character 109 (Fig. 4).  


Claim Objections
Claim 1 is objected to because of the following informalities:  
Line 2, “a user’s wrists” should read --the user’s wrists--, as a user is previously recited in line 1
Line 3, “a user’s wrists” should read --the user’s wrists--, as a user is previously recited in line 1
Appropriate correction is required.

Claim Interpretation
	The Examiner notes that the limitations of “a first grip element”, “a second grip element”, “a flexible elongated shaft element”, and “an affixing element” of claim 1 have not been interpreted under 35 U.S.C. 112(f), and have been given the broadest reasonable interpretation. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the affixing element including a loop a portion of the flexible elongated shaft element may pass through to encompass and secure an object” in lines 11-12. The term “may” renders the claim indefinite as it is unclear whether the limitations following the phrase are part of the claimed invention. To overcome this rejection, the Examiner suggests amending the claim language similar to --the affixing element including a loop through which a portion of the flexible elongated shaft element is configured to pass to encompass and secure an object--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Siu (US Patent No. 10898751).
Regarding independent claim 1, Siu discloses a portable exercise apparatus for a user (Figs. 1, 10-11, 21, 29a-29b), adapted to displace a force incident on a user’s wrists (using the wrist straps as shown in Fig. 29a-29b with the exercise system of Figs. 1, 10-11), comprising:
a first grip element (a first of a pair of wrist straps 2902, shown in Figs. 29a-29b; Col. 26 lines 19-21, “Accordingly, instead of using the handle 2110, a user may exercise using the wrist strap 2902 or a pair of wrist straps 2902”), adapted to fit circumferentially around one of the user’s wrists (Col. 26 lines 6-10, “should be appreciated that the two ends of the wrist strap 2902 can be overlapped in varying amounts as necessary to provide the appropriate diameter for use of the wrist strap 2902 by the user”);
a second grip element (a second of the pair of wrist straps 2902, shown in Figs. 29a-29b; Col. 26 lines 19-21 cited above), adapted to fit circumferentially around a second one of the user’s wrists (Col. 26 lines 6-10 cited above);
a flexible elongated shaft element (main strap 1002 shown in Figs. 10-11; alternative for main strap 102 as shown in Fig. 1; Col. 10 lines 30-36, “In those situations in which a stationary object, such as a closed door, for which the anchor 226 for engaging a stationary object cannot be used, a different main strap 1002 may be used. This main strap 1002 is similar to the main strap 102 shown in FIG. 2 in that it is also an inelastic strap that can be made from any material sufficient to withstand the force to which it will be subjected during use”) having opposed first and second ends (first end 1012 to which main buckle 106 is attached; second end 1010 to which carabiner 224 is attached), the first end mechanically coupled to the first grip element, and the first end mechanically coupled to the second grip element (via main buckle 106 shown in Figs. 10-11, pair of exercise straps 2100 shown in Fig. 21 that are an alternative to exercise straps 104 as shown in Fig. 1, and a metal hook or carabiner or other connector; Col. 19 lines 33-35, “As shown, the pair of exercise straps 2100 are another embodiment of the exercise straps 104 shown in FIG. 1”, Col. 19 lines 43-47, “Each elastic exercise strap 2102 has one end 2104 that is configured to attach to the main buckle 106, including the main buckle described in connection with FIGS. 13-17. In one embodiment, each end 2104 is attached to a connector 2106 to connect to the main buckle 106. In one embodiment, the connector 2106 includes a loop of material 2106 for connection to the main buckle 106”, and Col. 26 lines 21-26, “A metal hook or carabiner or other connector (see the connector 2510 in FIG. 25 that is used to connect the handles 2500 to the loop 2116 at the end of the elastic exercise strap 2102) may be used to facilitate the connection between the loop 2908 of the wrist strap 2902 and the loop 2116 of the elastic exercise strap 2102”);
an affixing element (carabiner 224) at the second end, operatively coupled to the flexible elongated shaft element (connected to main strap 1002 at second end 1010, see Fig. 10); and
the affixing element including a loop portion (central open portion of carabiner 224) a loop portion of the flexible elongated shaft element may pass through to encompass and secure to an object (see Fig. 11; Col. 11 lines 12-25, “In this embodiment, because a stationary object suitable for using the anchor 226 for attaching to a stationary object such as a door is not available, the stationary object may be a tree 1102 or any other stationary object that allows for the main strap 1002 to be wrapped around the object. Depending upon the circumference of the stationary object, such as the tree 1102, the carabiner 224 can be attached to an appropriate loop 1016 formed along the length of the main strap 1002 by the placement of various stitchings 1014. The appropriate loop 1016 is one that once the end 1010 of the main strap 1002 is secured to a given loop 1016 by the carabiner 224, the main strap 1002 is secured, for example by a tight fit, around the stationary object, in this case the tree 1102”).

    PNG
    media_image1.png
    790
    609
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    896
    406
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    672
    510
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    866
    611
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    648
    600
    media_image5.png
    Greyscale


Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jimoh (US Publication No. 20140066273) teaches a portable exercise apparatus comprising a first grip element (2), a second grip element (12), a flexible elongated shaft element (24, 28), and an affixing element (30), and could be used as an alternate reference for a 35 U.S.C. 102 rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN VERMILLERA whose telephone number is (571)272-1042.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KATHLEEN VERMILLERA/Examiner, Art Unit 3784                                                                                                                                                                                                        




/Megan Anderson/Primary Examiner, Art Unit 3784